Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 17 has been canceled. Claims 1-16 are pending.
Acknowledgment is made of the request under QPIDS (Quick Path IDS Program) filed on 10/28/2020.
The IDS submitted on 10/28/2020 by applicant has been reviewed by the examiner. In particular reference Jung US 2016/0026022, in paragraph [0069] teaching an MD stretching ratio of 1 to 1.1 times its initial length and a TD stretching ratio of 3 to 8 times its initial length, is considered.
Applicant is advised that the Notice of Allowance mailed October 15, 2020, is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on all claims for the reasons indicated below:
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:


Claims 9 and 10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out what is included or excluded by the claim language.
In Claim 9 -  the limitation “the second machine” is lacking antecedent basis. The limitation “the second machine” in line 3 should be --the machine direction--. 
Claim 10 would be rejected by virtue of its dependency on claim 9. 
For examination purposes the examiner assumes the limitation as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022 in view of Umeda et al. US Pat. 4586790.
Claim 1: Jung et al. disclose a light modulation device comprising 
(Fig. 1) a first and second polymer film substrate 140 in each polarizing plate 120 [see para 0045], an active liquid crystal layer 110 disposed between the first and second polymer film substrates [0045] [0048],
(Fig. 1) a polarizer 130 [0045], 
each of the first and second polymer film substrates 140 have in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm (5,000 nm to about 15,000 nm at wavelength of 550 nm) [0063], 
the first and second polymer substrates are stretched in the transverse direction to an elongation (E1) and stretched in the machine direction to an elongation (E2), wherein a ratio of El to E2 is 3 or more - Jung et al. in [0069] teach the polyester film having an MD (machine direction) [0030] stretching ratio of about 1 to about 1.1 times its initial length and a TD (transverse direction) stretching ratio of about 2 to about 10 times its initial length; thus the ratio TD/MD is (2 to 10)/(1 to 1.1), for example TD/MD 4/1 = 4. 
Regarding the limitations “the active liquid crystal layer is capable of switching between a first orientation state and a second orientation state when a voltage is applied, and wherein each of the first and second polymer film substrates are stretched films, wherein the stretched films having been stretched in a machine direction and in a transverse direction, wherein the machine direction is perpendicular to the transverse direction, wherein the machine direction and the transverse direction are in-plane directions”: these are inherent in biaxially stretched polyester films 140 and in the LCD of Jung.
Except
wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest,  
however Umeda et al. teach
(Fig. 15) an active liquid crystal film layer 16 having an active liquid crystal layer [Col. 1, line 10] which is present between the polymer film substrates 13a/13b and contains a (guest-host type liquid crystal 16 layer) [Col. 8, lines 10-11]
wherein an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees [Col. 6, lines 25-48].  
It would have been obvious to one of ordinary skill in the art to modify Jung's invention to include the liquid crystal host/dichroic dye and arrange the traverse directions of the biaxially stretched polyester film substrates to be in the range of 0 to 10 degrees as taught by Umeda in order to provide the improved heat-resistance and mechanical strength associated therewith (Umeda, col. 1, line 35 – col. 2, line 64).

Claim 2: Jung et al teaches that the active liquid crystal layer is “ZLI-1132” of Merck Co. which is a twisted nematic type liquid crystal material and thus can switch between any one state selected from the group consisting of a horizontal orientation state, a twisted orientation state and a vertical orientation state, and another state - Note: in a twisted nematic mode, the liquid crystals switch between a vertical orientation and a twisted oriented state.
Claim 3: Jung et al teaches all of the limitation of the invention of claim 1, except that the first and second polyester films substrates are an electrode film substrate wherein the electrode films face each other. However, Jung et al. teaches that the LCD panel includes substrates upon to which the polyester polarizing film substrates are attached (see fig. 1 and para 48-49). Umeda et al teaches a liquid crystal display panel that utilizes polyester polarizing film substrates 13a and 13b as the LCD panel substrates. Each of the substrates 
Claim 4: Jung teaches that the first and second polymer film substrates 140 are polyester substrates [see para 0045].
Claim 5: Jung et al teaches that in the transverse direction (TD) the elongation E1 in each of the first and second polymer film substrates is 20% or more (a TD transverse-direction stretching ratio of about 2 to about 10 times, its initial length) [0069]
Claims 7-12: Jung et al teaches all the limitations of the invention of claim 1, except the various properties of the polyester film substrates identified in these claims. However, it is noted that subject application does not state that these properties are critical to the invention, nor does it state that these properties solve any stated or long standing problem in the art of liquid crystal displays using polyester polarizing film substrates. Consequently, absent any showing of criticality, these properties are considered to be optimal properties, determined by routine experimentation, for the polyester polarizing film substrates that would have been obvious to one of ordinary skill in the art before the effective filing date in order to obtain optimal performance of the polyester films.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022, Umeda et al. US Pat. 4586790 as applied to claim 1 above, and further in view of Lee et al. PCT/KR2016/012065 (US 2018/0284536).
Claims 13-15: Jung et al and Umada et al teach all the limitation of the invention of claim 1 as described above except the specific first and second orientation of claim 13-15
Lee et al. teach that a twisted liquid crystal material can be configured to possess the following orientations:
Claim 13: the first orientation state is a vertical orientation state or a twisted orientation state [0072]
Claim 14: the helical axis of the twisted orientation state is parallel to the thickness direction of the active liquid crystal film layer [0069]
Claim 15: the second orientation state is a vertical orientation state [0071]
It would have been obvious to one of ordinary skill before the effective filing date of the invention to further modify Jung et al to include the any of the specific orientation of the twisted liquid crystal material taught by Lee et al as they are each functionally equivalent and routinely used orientation of the liquid crystal material in a display.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0026022, Umeda et al. US Pat. 4586790 as applied to claim 1 above, and further in view of Jones et al 2020/0160578.
Claim 16: : Jung et al as modified by Umada et al teach all the limitation of the invention of claim 1 as described above except eyewear comprising a frame for supporting a left and right lens each of which comprises the modulation device.
Jones et al. teach
(Fig. 2A) Eyewear comprising a left eye lens 2018A and a right eye lens 2018B; and a frame 2010 for supporting the left eye lens 2018A and the right eye lens 2018B [0101], 
It would have been obvious to one of ordinary skill in the art to modify Jones et al to use the light modulation device of Jung et al as modified by Umeda et al in order to utilize the improved performance of the light modulating device Jung et al as modified in the eyewear taught by Jones et al. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 6 is the inclusion of the limitation 
“…each of the first and second polymer film substrates is stretched to an elongation (E3) in a third direction that is larger than the elongation (E1) in the transverse direction, wherein the third direction is an in-plane direction, wherein a ratio of E3 to E2 is 5 or more, and wherein an angle between the third direction and both the machine direction and the transverse direction ranges from 40 degrees to 50 degrees.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 6.
Jung et al. US 2016/0026022, Umeda et al. US Pat. 4586790 and Nimura US 2008/0266500 are silent as of the specific limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871 

/EDWARD J GLICK/            Supervisory Patent Examiner, Art Unit 2871